 



Exhibit 10.1(c)

[FORM OF]

ESCROW AGREEMENT

     THIS ESCROW AGREEMENT, dated ___, 2005, (“Escrow Agreement”) is entered
into by and among Navarre CP, LLC, a Minnesota limited liability company
(“Navarre CP”), Navarre CS, LLC, a Minnesota limited liability company (“Navarre
CS”), and Navarre CLP, LLC, a Minnesota limited liability company (“Navarre CLP”
and together with Navarre CP and Navarre CS, the “Buyers”), Daniel Cocanougher
serving in his capacity as representative (the “Seller Representative”) of the
general and limited partners of FUNimation Productions, Ltd., a Texas limited
partnership (“Productions Company”), and The FUNimation Store, Ltd., a Texas
limited partnership (“Store Company” and together with Productions Company, the
“Companies”), and Wells Fargo Bank, National Association (“Escrow Agent”).
Capitalized terms used in this Escrow Agreement and not otherwise defined shall
have the meanings provided for such term in the Purchase Agreement (as
hereinafter defined).

RECITALS

     WHEREAS, all of the general and limited partners of the Companies have
agreed to sell to Buyers one hundred percent (100.00%) of the general and
limited partnership interests of the Companies pursuant to the terms of that
certain Partnership Interest Purchase Agreement dated as of January ___, 2005
(the “Purchase Agreement”);

     WHEREAS, pursuant to the terms of the Purchase Agreement, Buyers shall
deposit $1,800,000 of the Purchase Price at Closing (the “A/R Amount”) in an
escrow account established pursuant to this Escrow Agreement (the “Escrow
Account”) to fund Sellers’ obligations under Section 5.13 of the Purchase
Agreement;

     WHEREAS, pursuant to the terms of the Purchase Agreement, Buyers shall
deposit $20,000,000 of the Purchase Price at Closing (the “Indemnification
Cash”) in the Escrow Account to fund Sellers indemnification obligations under
Article 8 of the Purchase Agreement (the A/R Amount and the Indemnification Cash
being hereinafter sometimes collectively referred to as the “Escrow Funds”); and

     WHEREAS, the Escrow Agent desires to hold and disburse the Escrow Funds in
accordance with the terms and conditions set forth herein.

AGREEMENT

     NOW, THEREFORE, in consideration of the premises set forth above and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

1. Acceptance of Appointment; Deposit of Escrow Funds. Wells Fargo Bank,
National Association, hereby agrees to act as Escrow Agent under this Escrow
Agreement and to hold and

 



--------------------------------------------------------------------------------



 



disburse the Escrow Funds in accordance with the terms and conditions set forth
herein. By their execution and delivery of this Agreement, Buyers, Seller
Representative and Escrow Agent acknowledge and agree that the Escrow Funds have
been placed on deposit with the Escrow Agent on the date hereof pursuant to this
Agreement.

2. Investment of Escrow Funds.

2.1 During the term of and subject to the remaining provisions of this Escrow
Agreement, Escrow Agent shall invest and reinvest the Escrow Funds and interest
earned thereon in any one or more of the following types or classes of
investments at the written direction of the Seller Representative and Buyers:
(i) United States Treasury Bills (30-days or less in term) (“TBills”), (ii) any
money market fund or account of a national brokerage or investment firm which is
invested solely in United States government or government guaranteed securities
or obligations secured by the same, (iii) money market accounts of or
certificates of deposit (30-days or less in term) issued by any federally
insured bank or (iv) any other investment media determined by written agreement
of Buyers and the Seller Representative. In the absence of written instruction
from Buyers and the Seller Representative, all Escrow Funds shall be deposited
in Tbills to the extent possible with any remaining balance to be invested in
the Wells Fargo Money Market Fund selected on Exhibit C attached hereto.

2.2 All interest earned on the Escrow Funds shall be reinvested by the Escrow
Agent in accordance with Section 2.1 above, and shall be paid within five
(5) business days following December 31st of each year (i) first, to Buyers
and/or Sellers pro rata in accordance with the amount of Escrow Funds disbursed
to Buyers and/or Sellers during the same calendar year in which such interest
payment is to be made, and (ii) second, to Sellers.

2.3 All interest earned on the Escrow Funds shall be treated as property, and
for tax reporting purposes reported as income, of the party or parties receiving
such interest pursuant to Section 2.2 above.

2.4 Buyers and the Sellers agree to provide the Escrow Agent with certified tax
identification numbers for each of them by furnishing appropriate forms W-9 (or
Forms W-8, in the case of non-U.S. persons) and any other forms and documents
that the Escrow Agent may reasonably request (collectively, “Tax Reporting
Documentation”) to the Escrow Agent within thirty (30) days after the date
hereof. The parties hereto understand that, if such Tax Reporting Documentation
is not so furnished to the Escrow Agent, the Escrow Agent shall be required by
the Internal Revenue Code to withhold a portion of any interest or other income
earned on the investment of monies held by the Escrow Agent pursuant to this
Agreement, and to immediately remit such withholding to the Internal Revenue
Service.

2



--------------------------------------------------------------------------------



 



3. Disposition of Escrow Funds; Termination of Escrow.

3.1 The Escrow Agent shall, no later than the 5th day after receipt of written
notice signed by Buyers and the Seller Representative specifying the respective
portions of the A/R Amount to be disbursed to Buyers and/or Sellers (the “A/R
Amount Payment Notice”), promptly pay or deliver to Buyers and/or Sellers the
respective portions of the A/R Amount, that Buyers and Sellers are entitled to
receive as specified in the A/R Amount Payment Notice. Payment shall be
delivered as specified in the A/R Amount Payment Notice.

3.2 Each Buyers’ Indemnitee shall be entitled to receive payment directly from
the Escrow Agent out of the Indemnification Cash in the amount which, at any
time and from time to time, such Buyers’ Indemnitee is entitled to be
indemnified, reimbursed and held harmless pursuant to the Purchase Agreement, in
each case in accordance with the following provisions:

3.2.1 If any Buyers’ Indemnitee believes that it has suffered or incurred or
reasonably believes in good faith that it will suffer or incur any Loss as to
which it is entitled to be indemnified under Section 8.2 of the Purchase
Agreement, such Buyers’ Indemnitee (the “Indemnified Person”) shall so notify
the Escrow Agent and the Seller Representative in writing (the “Indemnification
Claim Notice”), certifying that it is a Buyers’ Indemnitee and describing such
Loss and the amount thereof to which it is entitled to be indemnified, if known,
and the method of computation of such Loss, all with reasonable particularity
and containing a reference to the applicable provisions of the Purchase
Agreement, any certificate delivered pursuant thereto or any Ancillary Agreement
in respect of which such Loss shall have occurred; provided, however, that the
omission by the Indemnified Person to give notice as provided herein shall not
relieve any indemnification obligation under Article 8 of the Purchase
Agreement, except to the extent that Sellers are materially damaged as a result
of such failure to give notice. Subject to Section 3.2.2 below, the Escrow Agent
shall, following the 20th day after receipt of an Indemnification Claim Notice
with respect to indemnification for a specified amount (the “Indemnification
Response Period”), promptly pay or deliver to Buyers, for their account or the
account of each Buyers’ Indemnitee named in the Indemnification Claim Notice,
the Indemnification Cash or the portion thereof specified in the Indemnification
Claim Notice. Payment shall be delivered as specified in the Indemnification
Claim Notice.

3.2.2 Notwithstanding the provisions of Section 3.2.1 above, the Escrow Agent
shall not make any payment of the Escrow Funds or any portion thereof with
respect to an Indemnification Claim Notice if, during the Indemnification
Response Period, the Seller Representative shall have delivered to the Escrow
Agent a written objection to the claim made in the Indemnification Claim Notice
(an “Indemnification Objection”). If the Escrow Agent does not receive an
Indemnification Objection within the Indemnification Response Period, then the
Seller Representative shall be deemed to have acknowledged and agreed to the

3



--------------------------------------------------------------------------------



 



correctness of such claim for the full amount thereof as specified in the
Indemnification Claim Notice.

3.2.3 Upon receipt of an Indemnification Objection pursuant to this Escrow
Agreement, the Escrow Agent shall (i) deliver a duplicate copy of the
Indemnification Objection to Buyers (to the extent Buyers are not the
Indemnified Person) and the Indemnified Person, (ii) deliver to the Indemnified
Person cash out of the Indemnification Cash in an amount equal to that portion,
if any, specified in the Indemnification Claim Notice, which is not disputed by
the Seller Representative and (iii) designate and segregate out of the Escrow
Funds the amount subject to the Indemnification Claim Notice which is disputed
by the Seller Representative. Thereafter, the Escrow Agent shall not dispose of
that remaining portion of the Escrow Funds subject to the Indemnification Claim
Notice until the Escrow Agent shall have received a Final Order (as defined in
Section 3.2.4 below).

3.2.4 After an Indemnification Objection has been delivered to the Escrow Agent,
Buyers and the Indemnified Person, the amount of indemnification to which an
Indemnified Person shall be entitled under this Escrow Agreement shall be
determined: (i) by a written agreement between the Indemnified Person and the
Seller Representative; (ii) by a final judgment or decree of any court of
competent jurisdiction; or (iii) by any other means to which the Indemnified
Person and the Seller Representative shall agree (a “Final Order”). The judgment
or decree of a court shall be deemed final when the time for appeal, if any,
shall have expired and no appeal shall have been taken or when all appeals taken
shall have been finally determined. The Escrow Agent will pay the Indemnified
Person out of the Indemnification Cash the amount that the Indemnified Person is
entitled to receive, as promptly as practicable after receiving written evidence
of such determination.

3.3 The Sellers shall be entitled to receive payment from the Escrow Agent out
of the Indemnification Cash in the amounts which, and at the times when, the
Sellers are entitled to receive Indemnification Cash pursuant to
Section 8.2(b)(iii)(B) of the Purchase Agreement, in each case in accordance
with the following provisions:

3.3.1 If the Seller Representative believes that the Sellers are entitled to
receive Indemnification Cash pursuant to Section 8.2(b)(iii)(B) of the Purchase
Agreement, the Seller Representative shall so notify the Escrow Agent and Buyers
in writing (the “Escrow Claim Notice”), certifying that it is the Seller
Representative and describing the amount to which the Seller Representative
believes the Sellers are entitled and the method of computation of such amount,
all with reasonable particularity and containing a reference to the applicable
provisions of the Purchase Agreement. Subject to Section 3.3.2 below, the Escrow
Agent shall, following the 20th day after receipt of an Escrow Claim Notice with
respect to a claim by the Seller Representative for a specified amount of the
Escrow Funds (the “Escrow Response Period”), promptly pay or deliver to

4



--------------------------------------------------------------------------------



 



the Seller Representative, for the account of each Seller, the Indemnification
Cash or the portion thereof specified in the Escrow Claim Notice. Payment shall
be delivered as specified in the Escrow Claim Notice.

3.3.2 Notwithstanding the provisions of Section 3.3.1 above, the Escrow Agent
shall not make any payment of the Escrow Funds or any portion thereof with
respect to an Escrow Claim Notice if, during the Escrow Response Period, the
Buyers shall have delivered to the Escrow Agent a written objection to the claim
made in the Escrow Claim Notice (an “Escrow Objection”). If the Escrow Agent
does not receive an Escrow Objection within the Escrow Response Period, then
Buyers shall be deemed to have acknowledged and agreed to the correctness of
such claim for the full amount thereof as specified in the Escrow Claim Notice.

3.3.3 Upon receipt of an Escrow Objection pursuant to this Escrow Agreement, the
Escrow Agent shall (i) deliver a duplicate copy of the Escrow Objection to the
Seller Representative, (ii) deliver to the Seller Representative Indemnification
Cash in an amount equal to that portion, if any, specified in the Escrow Claim
Notice which is not disputed by Buyers, and (iii) designate and segregate out of
the Escrow Funds the amount subject to the Escrow Claim Notice which is disputed
by Buyers. Thereafter, the Escrow Agent shall not dispose of that remaining
portion of the Escrow Funds subject to the Escrow Claim Notice until the Escrow
Agent shall have received a Final Order.

3.3.4 After an Escrow Objection has been delivered to the Escrow Agent, Buyers
and the Seller Representative, the amount of Indemnification Cash to which the
Sellers shall be entitled under this Escrow Agreement shall be determined by a
Final Order. The Escrow Agent will pay the Indemnified Person out of the
Indemnification Cash the amount that the Indemnified Person is entitled to
receive, as promptly as practicable after receiving written evidence of such
determination.

     3.4 This Escrow Agreement shall terminate on the date all of the Escrow
Funds and interest thereon have been disbursed, including amounts withheld
pursuant to unresolved Indemnification Claim Notices and Escrow Claim Notices,
as provided herein.

4. Limitations of Duties of Escrow Agent. Escrow Agent shall have no duties
other than those expressly imposed upon Escrow Agent under this Escrow Agreement
and shall not be liable for any act or omission, except for Escrow Agent’s gross
negligence or willful misconduct.

5. Indemnification. Buyers and Sellers, jointly and severally, agree to
indemnify and hold Escrow Agent harmless from and against any and all liability,
loss, cost, damages or expenses (including reasonable attorneys’ fees) Escrow
Agent may incur or suffer for anything done or omitted by Escrow Agent in the
performance of Escrow Agent’s duties hereunder, except as a result of Escrow
Agent’s gross negligence or willful misconduct.

5



--------------------------------------------------------------------------------



 



6. Good Faith Reliance. Escrow Agent shall be entitled to rely upon and act upon
any notice which Escrow Agent may receive pursuant hereto, and upon the
genuineness, capacity and authorization of the signature and purported signature
of any party upon any instruction, notice, release, receipt or other document
delivered to Escrow Agent pursuant to this Escrow Agreement.

7. Resolution of Controversies. In the event any dispute or controversy arises
between Buyers and the Seller Representative with respect to the disposition of
the Escrow Funds and/or interest thereon, or any part thereof, Escrow Agent
shall have the right to interplead all such persons in any court of competent
jurisdiction, including but not limited to the courts of Minnesota and the
Federal District Court of Minnesota, which shall be deemed to be courts of
competent jurisdiction, and to deposit with such court the Escrow Funds and all
interest earned thereon; thereafter Escrow Agent shall be fully released and
discharged from all further obligations hereunder with respect to the funds held
under this Escrow Agreement.

8. Resignation of Escrow Agent. The Escrow Agent may resign and be discharged
from its duties hereunder at any time by giving written notice of such
resignation to Buyers and the Seller Representative specifying a date (not less
than ninety (90) days after the giving of such notice) when such resignation
shall take effect. Promptly after such notice, a successor escrow agent, which
shall be a state or national bank with trust powers, shall be appointed by
mutual agreement of Buyers and the Seller Representative, such successor escrow
agent to become Escrow Agent hereunder upon the resignation date specified in
such notice. If Buyers and the Seller Representative are unable to agree upon a
successor escrow agent within ninety (90) days after such notice, the Escrow
Agent shall be entitled to appoint its successor. The Escrow Agent shall
continue to serve until its successor accepts the escrow by written notice to
the parties hereto and receives the Escrow Funds. Buyers and the Seller
Representative may agree at any time to substitute a new escrow agent by giving
written notice thereof to the Escrow Agent then acting.

9. Fees and Expenses. Escrow Agent is entitled to compensation in accordance
with Exhibit A attached hereto and incorporated herein by reference and shall be
payable 50% by Buyers and 50% by the Sellers. The fee agreed upon for the
services rendered hereunder is intended as full compensation for the Escrow
Agent’s services as contemplated by this Escrow Agreement; provided, however,
that in the event that the conditions for the disbursement of funds under this
Escrow Agreement are not fulfilled, or the Escrow Agent renders any material
service not contemplated in this Escrow Agreement or there is any assignment of
interest in the subject matter of this Escrow Agreement, or any material
modification hereof, or if any material controversy arises hereunder, or the
Escrow Agent is made a party to any litigation pertaining to this Escrow
Agreement, or the subject matter hereof, then the Escrow Agent shall be
reasonably compensated for such extraordinary services and reimbursed for all
costs and expenses, including reasonable attorney’s fees, occasioned by any
delay, controversy, litigation or event.

10. Seller Representative. The parties hereby acknowledge and agree that Daniel
Cocanougher shall act as a representative of Sellers pursuant to the terms and
conditions of Section 11.14 of the Purchase Agreement and is entitled with such
powers as are delegated under this Escrow Agreement.

6



--------------------------------------------------------------------------------



 



11. Notices. All notices, consents, requests, instructions, approvals and/or
other communications provided for herein shall be in writing, signed by the
individual(s) who signed this Agreement or who are designated as an additional
authorized signer on Exhibit B attached hereto (as the same may be updated from
time to time), and shall be deemed validly given, made or served, if delivered
personally against written receipt, or on the third (3rd) business day after
posting in the United States mail, by registered or certified mail, return
receipt requested, and addressed to the respective parties as follows:



    If intended for Escrow Agent:



      Wells Fargo Bank, National Association
Corporate Trust & Escrow Services
N9303-110
Sixth and Marquette
Minneapolis, MN 55479
Attn: Lynn Lean




    If intended for Buyers:



      Navarre Corporation
7400 49th Avenue North
New Hope, MN 55428
Attn: Eric Paulson, CEO
      Ryan Urness, General Counsel         With a copy to:         Winthrop &
Weinstine, P.A.
225 South Sixth Street, Suite 3500
Minneapolis, MN 55402
Attn: Scott Dongoske, Esq.




    If intended for the Seller Representative, on behalf of Sellers:



      Daniel Cocanougher
6851 NE Loop 820, Suite 247
North Richland Hills, TX 76181         With a copy to:         Moses & Singer
LLP
1301 Avenue of the Americas
New York, NY 10019
Attn: Howard Herman, Esq.

7



--------------------------------------------------------------------------------



 



12. Miscellaneous.

12.1 The parties hereto agree that this Escrow Agreement shall be legally
binding upon them, and their respective personal representatives, successors and
assigns. The rights and obligations of the Seller Representative hereunder shall
be binding upon and inure to the benefit of any successor to the Seller
Representative appointed by Sellers in accordance with Section 11.14 of the
Purchase Agreement.

12.2 This Escrow Agreement contains the entire understanding of the parties
relating to the subject matter hereof and may not be amended or modified in any
way except by an instrument in writing signed by all of the parties hereto.

12.3 This Escrow Agreement shall be governed by and interpreted in accordance
with the laws of the State of Minnesota, without reference to its principles of
conflicts of laws.

12.4 This Escrow Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together will constitute
one in the same agreement.

12.5 The headings contained in this Agreement are for convenience only and shall
not be used to construe or interpret the scope or intent of this Escrow
Agreement or in any way affect the same.

12.6 This Escrow Agreement is not for the benefit of any person or entity not a
specific named party to it, except as otherwise provided herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

     

  SELLER REPRESENTATIVE,
on behalf of the Sellers:
 
   

 
                                                                                

  Daniel Cocanougher
 
   

  BUYERS:
 
   

  Navarre CP, LLC
 
   

  By                                                            

  Its:                                        
 
   

  Navarre CS, LLC
 
   

  By                                                            

  Its:                                        
 
   

  Navarre CLP, LLC
 
   

  By                                                            

  Its:                                        
 
   

  ESCROW AGENT:
 
   

  Wells Fargo Bank, National Association
 
   

  By                                                            

  Its:                                        

9



--------------------------------------------------------------------------------



 



EXHIBIT A

Fees and Expenses

         
Acceptance Fee:
  $ 1,500.00  

The Acceptance Fee includes review of all related documents and accepting the
appointment of Escrow Agent on behalf of Wells Fargo Bank Minnesota, National
Association. The fee also includes setting up the required account(s) and
accounting records, document filing, and coordinating the receipt of
funds/assets for deposit to the Escrow Account. The Acceptance Fee is due upon
receipt of the assets.

         
Escrow Agent Administration Fee:
  $ 1,000.00  

The Administration Fee includes providing routine and standard fiduciary
services of an Escrow Agent. The fee includes administering the escrow account,
performing investment transactions, processing cash transactions (including
wires and check processing), monitoring claim notices pursuant to the Agreement;
disbursing funds in accordance with the Agreement (note any pricing
considerations below), and providing trust account statements to applicable
parties. Additional fees may be billed for extraordinary services and legal fees
arising from any disputed claims. The Administration Fee is payable annually in
advance and is not pro-rated. The fee is due upon receipt of the assets.

     
Out-of Pocket Expenses:
  At Cost

All out-of-pocket expenses will be billed in addition to the above, for example,
fees for retaining the services of accounting firms or legal counsel etc.

10



--------------------------------------------------------------------------------



 



EXHIBIT B

(WELLS FARGO LOGO) [c91035c9103500.gif]

Wells Fargo Bank, NA
Corporate Trust Services
Sixth and Marquette, N9303-110
Minneapolis, MN 55479

CERTIFICATE AS TO AUTHORIZED SIGNATURES

Re: Navarre/FUNimation Escrow
Account Number(s): 16875400 & 16875401

The specimen signatures shown below are the specimen signatures of the
individuals authorized to initiate and approve transactions of all types for the
above mentioned Escrow Account(s):

      Please print type     Name/Title   Specimen Signature

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

              Name and Title   Signature      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

              Name and Title   Signature      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

              Name and Title   Signature      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

              Name and Title   Signature

Dated:________________

 



--------------------------------------------------------------------------------



 



EXHIBIT C

Escrow Account Direction For Cash Balances

Direction to use Wells Fargo Funds for Cash Balances for the following
account(s):

Account Name: Navarre/FUNimation Escrow

Account Number(s): 16875400 & 16875401

You are hereby directed to invest, as indicated below or as I shall direct
further from time to time, all cash in the Account(s) in the following money
market portfolio or Wells Fargo Bank Money Market Fund (the “Fund”) (Check One):

___Wells Fargo 100% Treasury Money Market Fund
___Wells Fargo Government Money Market Fund
___Wells Fargo Fund Treasury Plus Money Market Fund
___Wells Fargo Prime Investment Money Market Fund
___Wells Fargo Cash Investment Money Market Fund

I acknowledge that I have received, at my request, and reviewed the Fund’s
prospectus and have determined that the Fund is an appropriate investment for
the Account.

I understand from reading the Fund’s prospectus that Wells Fargo Funds
Management, LLC, a wholly-owned subsidiary of Wells Fargo & Company provides
investment advisory and other administrative services for the Wells Fargo Funds.
Other affiliates of Wells Fargo & Company provide sub-advisory and other
services for the Funds. Boston Financial Data Services serves as transfer agent
for the Funds. The Funds are distributed by Stephens Inc., Member NYSE/SIPC.
Wells Fargo & Company and its affiliates are not affiliated with Stephens Inc. I
also understand that Wells Fargo & Company will be paid, and its bank affiliates
may be paid, fees for services to the Funds and that those fees may include
Processing Organization fees as described in the Fund’s prospectus.

I understand that you will not exclude amounts invested in the Fund from Account
assets subject to fees under the Account agreement between us.

I understand that investments in the Funds are not obligations of, or endorsed
or guaranteed by, Wells Fargo Bank or any of its affiliates and not insured by
the Federal Deposit Insurance Corporation.

I acknowledge that I have full power to direct investments of the Account.

I understand that I may change this direction at any time and that it shall
continue in effect until revoked or modified by me by written notice to you.

         

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Signature
  Signature    
 
       

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Date
  Date    

 